      Case 1:18-cv-08434-VEC-SLC Document 178 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDVIN RUSIS, HENRY GERRITS, PHIL MCGONEGAL,
and DAVID HO ENG, individually and on behalf of
all other similarly situated individuals,
                                                          CIVIL ACTION NO.: 18 Civ. 8434 (VEC) (SLC)
                                Plaintiffs,
                                                                           ORDER
         -v-

INTERNATIONAL BUSINESS MACHINES CORP.,

                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         A telephone conference is scheduled for Tuesday, August 3, 2021 at 2:00 pm on the

Court’s conference line to discuss the parties’ discovery dispute relating to the terms of a

protective order. The parties are directed to call: (866) 390-1828; access code 380-9799, at the

scheduled time.

         By July 28, 2021, the parties shall file a joint letter outlining the bases of their dispute.

The letter shall include a single version of the proposed protective order with the parties’

competing versions of the disputed provisions.

Dated:          New York, New York
                July 21, 2021

                                                       SO ORDERED.



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
